     Case 2:16-cr-00147-JAK Document 204 Filed 05/27/21 Page 1 of 11 Page ID #:2492


                                                                                         MAY 2 7 2021
 1   GAV1N WAYNE HOOPER
     REG. NO.73210-112                                                            cEi
2                                                                                 BY
     FCI THREE RNERS
3    FEDERAL CORRECTIONAL INSTITUTION
4    P.O. BOX 4200
     THREE RIVERS,TX 78071
5    Appearing Pro Se
6
7

8

9                                UNITED STATES DISTRICT COURT
10
                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
                                                     ***
12

13   SITED STATES OF AMERICA,                              No. CR 16-00147(B)-JAK
14
                    Plaintiff,
15
16                  v.                                     DEFENDANT'S                  REPLY        TO
1~                                                         GOVERNMENT'S OPPOSITION TO
     GAVIN WAYNE HOOPER,                                   DEFENDANT'S UNEXHAUSTED
1g                                                         MOTION TO REDUCE SENTENCE
19                  Defendant.                             PURSUANT TO 18 U.S.C.§ 3582(c)(1)(A)

20
21          COMES Defendant, GAVIN WAYNE HOOPER ("Hooper"), appearing pro se, and files
22   Defendant's Reply to Government's Opposition to Defendant's Unexhausted Motion to Reduce
23   Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)("GO"), and would show as follows:
24                                   PRELINIINARY STATEMENT
~    _      As a preliminary matter, Hooper respectfully requests that this Court be mindful thatpro se

26   complaints are to be held "to less stringent standards than formal pleadings drafted by lawyers," and
27   should therefore be liberally construed. See Pouncil v. Tilton, 704 F.3d 568 (9~' Cir. 2012); Estelle
28   v. Gamble,429 U.S. 97(1976)(same); and Haines v. Kerner,404 U.S. 519(1972)(same).



                                                       1
 Case 2:16-cr-00147-JAK Document 204 Filed 05/27/21 Page 2 of 11 Page ID #:2493



                       GAV1N WAYNE HOOPER
                         REG.NO.73210-112
                         FCI THREE RIVERS
                 FEDERAL CORRECTIONAL INSTITUTION
                           P.O. BOX 4200
                      THREE RIVERS~TX 78071
                            May 24,2021

Ms. Kiry K. Gray
Clerk of Court
U. S. District Court
Central District of California
Western Division(Los Angeles)
255 East Temple Street
Los Angeles, CA 90012-3332

      RE: Hooper v. United States
          Crim No. 2:16-cr-00147-JAK-1

Dear Ms. Gray:

     Enclosed please find and accept for filing Defendant's Reply to Government's
Opposition to Defendant's Une~austed Motion to Reduce Sentence Pursuant to 18
U.S.C. § 3582(c)(1)(A).Please submit this reply to the Court.

      Thank you for your assistance in this matter.

                                            Sincerely,




                                                            f,
                                                        .~.ir%
                                                      ~      !~   !~.
                                            Appearing Pro Se

Encl. as noted
     Case 2:16-cr-00147-JAK Document 204 Filed 05/27/21 Page 3 of 11 Page ID #:2494




 1                            RESPONSE TO GOVERNMENT'S OPPOSITION
2            The thirty-five (35) page GO is divided into five (5) main sections:(1) Introduction; (II)
3    Statement ofFacts;(III) Legal Framework for Compassionate Release;(I~ the Court must Dismiss
4    or Deny Defendant's Motion; and(V) Conclusion. See Doc. 196 at pp. 8-28.' Hooper will reply
5    sequentially to each main section as follows:
6            I.       Introduction
7            In this main section ofthe GO,the government to have Hooper's Motion for Compassionate
8    Release dismissed for a variety ofreasons including that:(1)he has not exhausted his administrative
9 remedies;(2) he cannot meet the extraordinary and compelling reasons requiring release; and(3)
10   it is evident that defendant is a danger to the community and the factors weigh against release
11   pursuant to 18 U.S.C. § 3553(a). See Doc. 196 at pp. 8-9. For the reasons stated below, Hooper's
12 sentence should be reduced to time served for his immediate release.
13           II.       Statement of Facts
14            This main section of the GO is further divided into four(4) subsections:(A)Defenda.nt's
15   Crimes Were Wide Ranging And He Received ABelow-Guidelines Sentence;(B)Defendant Has
16   Served Less Than Fifteen Percent OfHis Sentence, He Has Been Sanctioned Three Times In Less
17   Than A Year, And He Has Already Contracted COVID-19;(C) Defendant's Current Motion For
18   Compassionate Release And Failure To Exhaust Administrative Remedies; and(D)The Bureau Of
19 Prisons' And Congress's Response To COVID-19.
20                     A.       Defendant's Crimes Were Wide Ranging And He Received A
21                              Below-Guidelines Sentence

22            This subsection of the GO gives a fair and accurate rendition of the facts and procedural
23   background in this case. See Doc. 196 at pp. 9-12. Hooper does not object to this subsection ofthe
24   GO.

25
26
              "Doc." refers to the Docket Report in the United States District Court for the Central District of California,
27   Western Division in Criminal No.2:16-cr-00147-JAK-1, which is immediately followed by the Docket Entry Number
     and Page Number where appropriate."PSR"refers to the Presentence Report in this case, which is immediately followed
28
     by the paragraph ("¶")number.



                                                               2
     Case 2:16-cr-00147-JAK Document 204 Filed 05/27/21 Page 4 of 11 Page ID #:2495



 1                   B.     Defendant Has Served Less Than Fifteen Percent OfHis Sentence, He Has
 2                          Been Sanctioned Three Times In Less Than A Year, And He Has Already
                            Contracted COVID-19
 3
 4           The government makes the above contention in this subsection. See Doc. 196 at pp. 5-6.
 5   Hooper does not object to this subsection ofthe GO.
 6                  C.      Defendant's Current Motion For Compassionate Release And Failure To
                            Exhaust Administrative Remedies
 7
 8           This subsection of the GO, the government asserts that Defendant has not e~austed his
 9   administrative remedies,and therebyprecluding the Courtfrom reviewing this motion. See Doc.196
10   at pp.6-7. Contrary to the government's assertion,the Court need not and should not wait for Hooper
11   to exhaust administrative remedies under § 3582(c)(1)(A), as this will almost assuredly exacerbate
12   an already impending public health catastrophe in ourjails and prisons, while posing a particular and
13   real danger to Hooper. See generally Washington v. Barr, 925 F.3d 109, 120-21 (2d Cir. 2019)
14 ("[U]ndue delay, if it in fact results in catastrophic health consequences, could make exhaustion
15   futile.").
16           Federal courts have found that they can hear applications prior to the expiration of 30 days
17 (or the exhaustion ofadministrative remedies)ifthere is an emergency. See United States v. Agustin
18 Francisco Huneeus, No. 19 Cr. 10117 (IT), ECF No. 642 (D. Mass. Mar. 17, 2020)(granting
19   defendant's emergency motion based on COVID-19);see also United States v. lames Arberry, No.
20   15 Cr. 594 (JPO), ECF No. 84 (S.D.N.Y. Nov. 12, 2019) (hearing and granting emergency
21   compassionate release application ofprisoner with cancer).This accords with general administrative
22   law principles and the exception to administrative exhaustion requirements in numerous statutory
23   schemes. See, e.g., Hendricks v. Zenon, 993 F.2d 664,672(9`~ Cir. 1993)(waiving requirement to
24   e~aust administrative remedies where "exceptional circumstances of peculiar urgency are shown
25   ~o exist")(citing Granberry v. Greg;481 iJ.~. 129(1987)); Washington v: Barr,925- F.~d 10~, 119
26 (2d Cir. 2019)(finding that administrative exhaustion requirements can be waived if delay would
27   cause irreparable injury); Maxwell v. New York Univ.,407 F. App'x 524,527(2d Cir. 2010)(same).

28           "[A]pplication ofthe exhaustion doctrine is `intensely practical"'and should "be guided by



                                                      3
     Case 2:16-cr-00147-JAK Document 204 Filed 05/27/21 Page 5 of 11 Page ID #:2496




     the policies underlying the exhaustion requirement." Bowen v. City ofNew York,476 U.S.467,484
 2 (1986)(quoting Mathews v. Eldridge, 424 U.S. 319, 332 n.l l (1976)).
 3          In the interest ofbrevity,this claim in this subsection was thoroughly and sufficiently briefed
 4 in Hooper's original Motion for Compassionate Relief. No further briefing is necessary.
 5                   D.     The Bureau OfPrisons' And Congress's Response To COVID-19

 6          The final subsection ofthis main section claims that the BOP has taken aggressive steps to

 7   protect inmates' health and resist the spread of COVID-19. Contrary to the government's point of
 8   view, for the past 13 months, COVID-19 has torn through BOP facilities. Meanwhile, BOP has
 9 failed to take the necessary steps—ter to use available resources—to remediate the pandemic's risk.
10 Even now, despite the increased availability of vaccines across the country, COVID-19 remains a
11   lifethreatening nsk to those in BOP custody. The death count ofincarcerated individuals continues
12   to mount, and
13   conditions in federal detention facilities remain dire.
14          Preventable deaths in BOP continue. At least 244 individuals in BOP care,including private
15   prisons, have died from COVID-19, with deaths continuing in recent weeks. Since March 1, 2021,
16   at least nine individuals have died while in BOP custody due to COVID-19.2 One study calculated
17   that within BOP,the COVID-19 case rates and the standard mortality ratio were approximately5 and

18 2.5 times higher than those for the U.S. adult population, respectively.3
19
20          z
           Bureau of Prisons, COVID-19 (last accessed Apr. 26, 2021)(BOP COVID-19 site),
21 https://www.bop.gov/coronavirus/. It appears BOP removed 7 people from the death tally from
22 private prisons. Univ. ofIowa College ofLaw Fed. Crim. Def. Clinic,245 Deaths in BOP Custody,
   a n         I n c a l c u l a b l e                L o s s         ( M a r            2 5 ,
23 2021),hops://law.uiowa.edu/sites/law.uiowa.edu/files/2021-03/They%20Are%20Human%20Too
24 %203-25-21.pdf
            3
2~
           Rain Tabun ~t. al., CQ~ID-19 Case and Mortality R~t~s in the F~d~ral Bureau ofFri~ons,
26 A m.        J      of       Prevent .            M e d. (Feb .               2 4,      2 0 2 1 ),
   hops://www.ajpmonline.org/article/50749-3797(21)00119-7/fulltext; see also Hearing (Joint
27 Statement of Aaron Littman, Lauren Brinkley-Rubenstein, and Michelle Deitch),
28 hops://drive.google.com/file/d/1 Fx11c4gq73pDDx 1PgZLA 1 OaHkz2mjp4w/view(In January 2021,
   "the active infection rate in federal prisons was more than five times that of the country's overall
   population.").


                                                       4
     Case 2:16-cr-00147-JAK Document 204 Filed 05/27/21 Page 6 of 11 Page ID #:2497




            Preexisting and long-standing deficiencies in BOP's health care services have contributed
2    to the spread and lethality of COVID-19. Dr. Homer Venters, a physician and epidemiologist who
3    has inspected several BOP facilities to assess their COVID-19response,identified a"disturbing lack
4    of access to care when a new medical problem is encountered" and is concerned that "[w]ithout a
5    fundamental shift in how BOP approaches...health services, people in BOP custody will continue
6    to suffer from preventable illness and death, including the inevitable and subsequent infectious
7    disease outbreaks."~ Examples ofBOP's failure to deliver adequate care abound.For instance,Curtis
8    Horne,59, and Jessie Carter,54, both suffered from long-term medical conditions; both were found
9    unresponsive, and later pronounced dead. Only after their deaths did they test positive for
10   COVID19.5 And the deaths of at least 16 other incarcerated people, who BOP classified as
1 1 "recovered"from COVID-19 prior to their deaths, raise serious questions about the ability ofBOP
12   to care for COVID-positive individuals in custody.b Because of the space limitation in this Reply,
13   Hooper will not expand any further on this subsections. However,the government's claim that the
14   BOP has taken aggressive steps to protect inmates in the pandemic is wholly erroneous.
15
16
17
18          4


19          Hearing (Statement of Dr. Homer Venters) ("Dr. Venters Statement") at 2,
     hops://assets.documentcloud.org/documents/20616259/ventersbop.pdf.
20          s
21          Bureau of Prisons, Inmate Death at USP Florence (Mar. 24, 2021),
     https://www.bop.gov/resources/news/   pdfs/20210324~ress_release_flx.pdf; Bureau of Prisons;
22                                               Talladega (Mar.                  1 8, 202 1 ),
     I nmate        Death        at     FCI
23   https://www.bop.gov/resources/ne   ws/pdfs/20210318~ress_release   tal.pdf.
            h
24
            Bureau of Prisons, Press Releases, https://www.bop.gov/resou.rces/press_releases.jsp (last
25   aeeesse~ April 29, ~0~ 1}(press r~lea:ses far deaths of Adrian ~o~a~~ano, FCI T~rmi~.l Island;
     Christopher Carey,FCI Lompoc; Harry Edward Cunningham,FCI Memphis; Jimmy Allen Monk,
26
     FCI Talladega; Kevin Gayles, FCI Jesup; Girard Lafortune, FMC Devens; Spencer Sarver, USP
27   Atlanta; Joseph Lee Fultz,FCI Terre Haute;Shauntae Hill,FCI Terre Haute;Johnathan Delargy,FCI
     Seagoville; Fernando Marulanda Trujillo, FCI Fort Dix; Jaime Benavides, MCFP Springfield;
28   Leonard Williams, MCFP Springfield;Chad Noziska,FCI Sheridan;William Andrew Davison,USP
     Tucson; Paul F. Archambault, Sr, FMC Devens).

                                                     E
     Case 2:16-cr-00147-JAK Document 204 Filed 05/27/21 Page 7 of 11 Page ID #:2498




 1          III.    Leal Framework for Compassionate Release
2           In this main section of the GO,the government attempts to state the legal framework for
3    Compassionate Release relief. It is divided into three sections regarding the framework of
4    compassionate release: (1) Exhaustion of administrative remedies; (2) the determination of
5    extraordinary and compelling reasons; and(3)the 18 U.S.C. § 3553(a)factors.
6           First, the government opines that the administrative remedy exhaustion is mandatory. See

 ~   Doc. 196 at p. 14. As shown above and below, a district courts have waived this requirement

 g          Although the exhaustion requirement is explicit in section 3582(c),some district courts have

9    held they may waive this requirement in light ofthe emergency circumstances caused by the current

10   COVID-19 pandemic. See,e.g., United States v. Zukerman,(No. 16-cr-194),2020 WL 1659880, at

11   *3(S.D.N.Y Apri13,2020)(finding exhaustion requirement is not "absolute" and delineating three
12   circumstances where it may be excused); United States v. Colvin, (No. 19-cr-179), 2020 WL
13   1613943, at *2(D. Conn. Apri12, 2020)(finding the same).
14          Some Courts have excused failure to comply with the exhaustion requirement in this context
15   for equitable reasons like futility. See,e.g., United States v. Perez, No. 17-cr-513-3(AT),2020 WL
16   1546422,(S.D.N.Y. Apr. 1, 2020).
1~          Second, Hooper does not object to the extraordinary and compelling reason because the
1g   government does not dispute that defendant's health during the pandemic satisfies the extraordinary

19   and compelling reason requirement. See Doc. 196 at p. 14. It does make mention that having already
20   contracted COVID-19 and having suffered no ill effects, it appears that defendant is not as
     vulnerable as he would like the Court to believe. However, the government does not take into
21
     consideration post COVID-19 Syndrome. As the pandemic recedes,some consider this phenomenon
22
     as the next emerging mental health crisis. Symptoms of the post covid syndrome mimic those of
23
     other mental health conditions, including arixiety, post-traumatic stress disorder ("PTSD"), and
24
     obsessive-compulsive disorder("OCD"). And, the pandemic and related factors appear to be the
25
     cause. Profs Ana Nikcevic from Kingston University of London and Marcantonio Spada from
26
     London South Bank University, both in the U.K., developed the concept of COVID-19 anxiety
27   syndrome.In a paper that appears in Psychiatry Research in October 2020,Profs NikCevic and Spada
28   outline the characteristics of COVID-19 arixiety syndrome, naming avoidance, compulsive


                                                     .~
     Case 2:16-cr-00147-JAK Document 204 Filed 05/27/21 Page 8 of 11 Page ID #:2499



 1   symptom-checking, worrying, and threat monitoring (combined).
2           This syndrome manifests as the inability to leave the house because of COVID-19 fears,
 3 frequent checking for symptoms despite not being in a high-risk scenario, and avoiding social
4 situations or people. Investigators note that people with this syndrome tend to experience increased
5    post-traumatic stress, general stress, arixiety, health arixiety, and suicidal ideation. People with post
6    COVID-19 Sydrome also report experiencing different combinations of the following symptoms:
7 (1) Tiredness or fatigue;(2) Difficulty thinking or concentrating (sometimes referred to as "brain
8 fog");(3) Headache;(4) Loss of smell or taste; (5) Dizziness on standing; (6) Fast-beating or
9    pounding heart (also known as heart palpitations); (7) Chest pain; (8) Difficulty breathing or
10   shortness of breath;(9) Cough;(10) Joint or muscle pain;(11)Depression or anxiety;(12) Fever;
11   and (13) Symptoms that get worse after physical or mental activities.
12           In light of the above, COVID-19 Sydrome can certainly established extraordinary and
13   compelling reasons justifying Patel's release.
14           And third, the Court must take into consideration the § 3553(a} factors. See Doc. 196 at pp.
15   15-16. Hooper does not object to this part of this section.
16           IV.     The Court must Dismiss or Deny Defendant's Motion
17           In this main section of the GO, the government opines the same reasons why this Court

18 "must" dismiss or deny Hooper's motion. Contrary to the government's opinion, this Court has the
19   discretion to grant or dismiss Hooper's motion. The first reason the government spews again is that
20 Hooper has failed to e~aust administrative remedies, defendant's motion "must" be dismissed.
21   Again, the government goes off on another tangent rehashing the same exhaustion arguments
22   previously presented in this 35 page response and replied to by Hooper. Because he has a limited
23   amount ofspace to reply and in the interest ofjudicial efficiency, Hooper will not reargue this point
24   because it is sufficiently and adequately briefed above and in his original motion.
25           Second, the government concedes that defendant's heait~r condition is plausibly qualifying
26   under USSG § 1B1.13, it then claims he provides no evidence that the BOP is unable to manage that
27
     condition--particularly given the low number of reported COVID-19 infections in his designated
28
     facility. Again, Hooper has sufficiently briefed this point above.


                                                        7
         Case 2:16-cr-00147-JAK Document 204 Filed 05/27/21 Page 9 of 11 Page ID #:2500




 1              Next,the government claims that Hooper is s a danger to the community under the § 3553(a)
 2 factors. In reply, Hooper states that although those factors fully support the substantial sentence
 3 , originally imposed, in the current context of Hooper's incurable medical condition, and with his
 4 efforts of post-conviction rehabilitation, Hooper's family believes compassionate release is
 5       appropriate at this time.

 6              Hooper was never convicted ofa sex offense, nor did he ever try to escape. It is essential to
 ~ I also note that since Hooper's incarcerarion began,he has taken numerous steps to attempt to improve
 g l himselfin "post-conviction rehabilitation." Based on his medical condirion and the world's take on
 9 I~ the global pandemic right now, and good time credits he has served, Hooper has met all the
10 requirements for compassionate release.
1 1 ~,          If granted compassionate release, Hooper will reside with his family— where he will be able
12 to isolate himself and take the same precautionary measures that all Americans are taking: frequent
13       hand washing, sanitizing his living space, and seeking medical care if necessary. None of these
14 precautions are available in prison. Further information about these release plans upon request.
15               V.      Conclusion
16               The GO concludes by staring that the Courtlacks authority to act on defendant's une~iausted
17 motion for compassionate release and it must be dismissed. See Doc. 196 at p. 28.
18        Hooper objects to the GO's conclusion and states that for the above and foregoing reasons
19
         and the reasons previously briefed in his original Motion for Compassionate Release, the Court has
20
         authority to act and grant Hooper's Motion for Compassionate Release and reduce his sentence to
21
         time served.
22
23
                                                               Respectfully submitted,
24
2~
26                                                                              f,
         Dated: May 24,2021                                             ~ ir/
                                                                     -- .   ;
27                                                                   ~              •••
28


                                                          0
     Case 2:16-cr-00147-JAK Document 204 Filed 05/27/21 Page 10 of 11 Page ID #:2501


                                  CERTIFICATE OF SERVICE
1        I hereby certify that on May 24, 2021, a true and correct copy of the above and foregoing
  Defendant's Reply to Government's Opposition to Defendant's Unelchausted Motion to Reduce
2 Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A) was sent via U. S. Mail, postage prepaid, Karen
  Escalante, Assistant U.S. Attorney at U.S. Attorney's Office, General Crimes Section 312 North
3 Spring Street Suite 1200,Los Angeles, CA 90012.
4
5
                                                                     1~
6
                                                              ..ir%
                                                              .
7

g

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   L~
                                                                                                                                          PRIORITY MAIL
                                                                            ~:~                                                      FI AT RATF FNVFI (1PF
      PRESSFIRMLYTOSEAL                                             '~`     -ER    m                  F-----~---"~"-" ---

                                                                                                                                      U.S. POS~ yTAGE PAID
                                                                                                                                      HOUSTON, TX
                                                                                                                                      77070
                                                                                                                                      AMOUMT21

                   UNITEDST/JTES      I P R I O R I TY~                                                   '°`:~;oos~                      $7.95
                                                                                                                                      R2303S101806-03
                  /~45T/.lL SERI/lCE~ I    MAIL                                                                           90012
                                                                                                                /.
                                                                                                                 '~-
                                                                                                                ~r~  ~                                        ~
 ■ Expected delivery date specified for domestic use.                                                         o ~~(/
 ■ Most domestic shipments include up to $50 of insurance (restrictions apply).*                         ;~ '            y •~~
                                                                                                                            ~ ~~
                                                                                                                 ~       ~    Gavin W. Hooper             J
 ■ USPS Tracking included for domestic and many international destinations.                               f   ~ ~°           Reg. No. 732 10-112
 ■ Limited international insurance.**                                                                        ~Q'     ~<r    FCI THREE RNERS
                                                                                                          ~~        oF DERAL CORK. INSTITUTION
 ■ When used internationally, acustoms declaration form is required.                                             ~~s              P.O. BOX
'insurance does not cover certain items. For details regarding claims exclusions see the                  ~,, ~?         THREE RNERS, TX 78071
Domestic Mail Manual at http://pe.usps.com.                                                                   ~'~`"
                                                                                                          TO:
"See International Mail Manual at http://pe.usps.com for availability and limitations of coverage.                       Ms. Ms. Kiry K. Gray
                                                                                                                         Clerk of Court
                                                                                                                         U. S. District Court
                                                                                                                         Central District of California
                                                                                                                          Western Division (I.os Angeles)
 FLAT RATE ENVELOPE                                                                                                       255 East Temple Street
                                                                                                                          Los Angeles, CA 90012-3332
  ONE RATE ■ANY WEIGHT



                                                                      To schedule free Package Pick            DELIVERY       DAY: 05127121 ,,~.
 TRACKED ■INSURED                                                            scan the QR code.        EXPECTED
                                                                                                          USPS TRACKING               #
                                                                              0'         0
                                                                                         `~~

     III IIIIIIIIIIIIIIIIIIIIIIIIIIIIII FIII
           RS00001000014                       EP14F May 2020                 a! t .
                                               OD: 12 1/2 x 9 1/2           USPS.COM/PICKUP                               1744 3741 56
                                                                                                           9505 5104 4803
                                                                                                                                                                  Case 2:16-cr-00147-JAK Document 204 Filed 05/27/21 Page 11 of 11 Page ID #:2502
